         Case 2:20-cv-00028-BMM Document 8 Filed 09/23/20 Page 1 of 13



John Meyer, MT Bar # 11206
Cottonwood Environmental Law Center
P.O. Box 412
Bozeman, MT 59771
(406) 546-0149
john@cottonwoodlaw.org

Counsel for Plaintiffs

    IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
                   MONTANA - BUTTE DIVISION



 COTTONWOOD                               )
 ENVIRONMENTAL LAW CENTER;                )
 MONTANA RIVERS; and GALLATIN             )   Case No. 2:20-cv-00028-BMM
                                          )
 WILDLIFE ASSOCIATION,
                                          )
                                          )
                 Plaintiffs,              )   AMENDED COMPLAINT FOR
      vs.                                 )   DECLARATORY AND
                                          )   INJUNCTIVE RELIEF
 RON EDWARDS, in his official             )
 capacity as Manager of the Big Sky Water )
                                          )
 and Sewer District; and BIG SKY
                                          )
 WATER AND SEWER DISTRICT,                )
                                          )
                Defendants.               )
                                          )
                                          )
        Case 2:20-cv-00028-BMM Document 8 Filed 09/23/20 Page 2 of 13



                                   INTRODUCTION

   1.     This lawsuit seeks to stop Defendants from continuing to discharge

pollutants into the West Fork of the Gallatin River without a Clean Water Act permit.

   2.     The Clean Water Act prevents a person or corporation from discharging

pollutants from a point source into waters of the United States without a permit.

   3.     The Water Resources Recovery Facility is a wastewater treatment plant for

the community of Big Sky, Montana.

   4.     The Water Resources Recovery Facility is located directly adjacent to the

West Fork of the Gallatin River.

   5.     The Water Resources Recovery Facility discharges nitrogen and other

pollutants from a discrete conveyance into the West Fork of the Gallatin River.

   6.     Nitrogen as Nitrate + Nitrite is a pollutant that is regulated under the Clean

Water Act.

   7.     The West Fork of the Gallatin River is a water of the United States under

the Clean Water Act.

   8.     The West Fork and Gallatin River provides important habitat to fish and

wildlife and is a heavily used area for recreation.

   9.     Defendants have violated Section 301(a) of the Clean Water Act, 33 U.S.C.

§ 1311(a), by causing nitrogen and other pollutants to be discharged from a point

source into the West Fork of the Gallatin River without a National Pollutant

Discharge Elimination System (“NPDES”) permit.

                                        Complaint - 2
         Case 2:20-cv-00028-BMM Document 8 Filed 09/23/20 Page 3 of 13



   10.       Excess nitrogen causes algae blooms in rivers and streams.

   11.       Algae blooms harm aquatic ecosystems.

   12.       The West Fork, and the Gallatin River below the West Fork, experienced

significant algae blooms during the summer of 2020.

   13.       Defendants’ continuous violations of the Clean Water Act harm Plaintiffs’

aesthetic, recreational, conservation, and scientific interests in the Gallatin River and

its tributaries, including the West Fork.

   14.       Plaintiffs sent Defendants a 60 Day Notice of Intent to Sue that alerted

them they were in violation of the Clean Water Act.

   15.       Plaintiffs filed this lawsuit more than sixty days after the Defendants

received the notice.

   16.       Plaintiffs collected water samples before and after sending the 60 Day

Notice of Intent to Sue.

   17.       The lab results indicate the Defendants discharged Nitrate + Nitrite

as N at nearly ten times the amount contained within the surface water at the point of

discharge.




                                         Complaint - 3
Case 2:20-cv-00028-BMM Document 8 Filed 09/23/20 Page 4 of 13




                         Complaint - 4
Case 2:20-cv-00028-BMM Document 8 Filed 09/23/20 Page 5 of 13




                         Complaint - 5
         Case 2:20-cv-00028-BMM Document 8 Filed 09/23/20 Page 6 of 13



   18.    Section 303(d) of the Federal Clean Water Act, and Title 40 part 130 of the

Code of Federal Regulations requires each state to develop a list of waters that do not

meet water quality standards (i.e., which do not fully support their beneficial uses).

   19.     The MT Department of Environmental Quality placed the West Fork of

the Gallatin River on the 303(d) list because of Nitrate + Nitrite as N.




                                       Complaint - 6
           Case 2:20-cv-00028-BMM Document 8 Filed 09/23/20 Page 7 of 13



   20.      Defendants are discharging Nitrate + Nitrite as N into the West Fork of the

Gallatin River, which is on the 303(d) list of water quality impaired streams because

of Nitrate + Nitrite as N.

   21.      The unlawful discharge harms plaintiffs’ members’ aesthetic, recreational,

conservation, and scientific interests in the water quality, aquatic species, and the

health of the Gallatin River watershed, including the West Fork of the Gallatin River.

   22.      Plaintiffs seek declaratory and injunctive relief prohibiting Defendant from

discharging nitrogen and other pollutants without obtaining and complying with an

NPDES permit, an award of litigation costs, attorney fees, and expert witness fees.

                           JURISDICTION AND VENUE

   23.      This court has subject matter jurisdiction over the claims for violations of

the CWA set forth in this Complaint pursuant to the CWA, 33 U.S.C. § 1365(a)(2).

This cause of action arises under 33 U.S.C § 1365 (f)(1) as a violation of 33 U.S.C. §

1311(a).

   24.       Defendant is in violation of the CWA by discharging pollutants without a

NPDES permit. The requested relief is proper under the CWA, 33 U.S.C 1365(a).

   25.       Venue in the United States District Court for the District of Montana is

proper under 33 U.S.C. § 1365 (c) because defendant WRRF is located at 561 Little

Coyote Road, Big Sky, Montana, 59716, and is thus within this district.

   26.       As required by the CWA, 33 U.S.C. § 1365(b)(1)(A), Plaintiffs provided



                                        Complaint - 7
         Case 2:20-cv-00028-BMM Document 8 Filed 09/23/20 Page 8 of 13



Defendants with notice of its intent to sue more than sixty (60) days before filing this

Complaint. Plaintiffs also notified the Administrator of the United States

Environmental Protection Agency (EPA), and the Montana DEQ (MTDEQ) of its

intent to sue. Each recipient received notice on April 27th, 2020. Neither EPA nor

DEQ have commenced any enforcement action to correct Defendant’s CWA

violation.

                                        PARTIES

   27.       Plaintiff COTTONWOOD ENVIRONMENTAL LAW CENTER is a

conservation organization dedicated to protecting the people, forests, water, and

wildlife in the American West. Cottonwood members use the Gallatin River

watershed for fishing, swimming, rafting, photography, guiding, and consumption.

   28.       Plaintiff MONTANA RIVERS works to increase public awareness about

preserving water quality. Montana Rivers’ members use the Gallatin River watershed

for fishing.

   29.       Plaintiff GALLATIN WILDLIFE ASSOCIATION is an all volunteer

conservation organization whose mission is to protect habitat and conserve fish and

wildlife populations for our children and future generations. Gallatin Wildlife

Association members use the Gallatin River watershed for fishing, swimming, rafting,

photography, guiding, and consumption.

   30.       Plaintiffs use and enjoy the West Fork of the Gallatin River on a continuing



                                        Complaint - 8
         Case 2:20-cv-00028-BMM Document 8 Filed 09/23/20 Page 9 of 13



and ongoing basis. Defendants’ discharge of pollutants harms the Plaintiffs’ aesthetic,

recreational, conservation, and scientific interests. Members of the Plaintiff groups

have refrained from recreational activities on the West Fork and Gallatin River after

learning about Defendants’ discharges.

   31.    Plaintiffs have devoted time, energy, and money to protecting water quality

and fisheries, and monitoring the West Fork of the Gallatin River. Plaintiffs’ members

and supporters have suffered and continue to suffer injury-in-fact on account of

Defendants’ CWA violations. The injury-in-fact is traceable to Defendant’s conduct

and would be redressed by the relief Plaintiffs seek.

   32.    Defendant BIG SKY WATER AND SEWER DISTRICT is a special

purpose unit of government organized to regulate and operate the water and sewer

systems in Big Sky, Montana.

   33.     Defendant RON EDWARDS is the General Manager of Big Sky Water

and Sewer District. As Manager, Mr. Edwards is in the highest position at the facility,

where he has the authority and responsibility to oversee the Water Resource Revovery

Facility’s compliance with laws and regulations, including the Clean Water Act

(“CWA”). Defendant Edwards is sued in his official capacity.

                               LEGAL BACKGROUND

   34.    “Congress enacted the CWA in 1948 with the goal of eliminating the

discharge of pollutants in order to restore and maintain the chemical, physical, and

biological integrity of the Nation’s waters.” N. Cheyenne Tribe v. Mont. Dept. of Envtl.

                                        Complaint - 9
         Case 2:20-cv-00028-BMM Document 8 Filed 09/23/20 Page 10 of 13



Quality, 2010 MT 302, ¶ 21, 356 Mont. 296, 302, 234 P.3d 51, 55 (2010) (emphasis in

original) (citing 33 U.S.C. §1251(a)). “Congress developed the NPDES [National

Pollution Discharge Elimination System] permit system to achieve this goal.” Id;

(citing 33 U.S.C. §§1342 and 1311).

   35.     The CWA requires a NPDES permit for each and every point source

discharge into a navigable waterway. 33 U.S.C. § 1342. “[T]he discharge of any

pollutant by any person shall be unlawful” unless the discharge is made pursuant to

and is authorized by a NPDES permit. 33 U.S.C. §§ 1311(a) and 1342(a). “The

primary means for enforcing [water quality] limitations and standards is the NPDES

[program].” Arkansas v. Oklahoma, 503 U.S. 91, 101-02 (1992).

   36.     The CWA defines “discharge of a pollutant” as “any addition of any

pollutant to navigable waters from any point source.” 33 U.S.C. § 1362(12).

   37.     The CWA defines “point source” as a “discernable, confined and discrete

conveyance, including but not limited to any pipe, ditch, channel, tunnel, conduit, well

... from which pollutants are or may be discharged.” 33 U.S.C. § 1362(14).

   38.     The CWA broadly defines a “pollutant” as “dredged spoil, solid waste,

incinerator residue, sewage, garbage, sewage sludge, munitions, chemical wastes,

biological materials, radioactive materials, heat, wrecked or discarded equipment, rock,

sand, cellar dirt and industrial, municipal, and agricultural waste discharged into

water.” 33 U.S.C. § 1362(6).

   39.     The CWA defines “person” as “an individual, corporation, partnership,

                                      Complaint - 10
         Case 2:20-cv-00028-BMM Document 8 Filed 09/23/20 Page 11 of 13



association, State, municipality, commission, or political subdivision of a State, or any

interstate body.” 33 U.S.C. § 1362(5).

   40.     The Environmental Protection Agency (“EPA”) administers NPDES

permits unless a state has enacted its own enforcement program, in which case EPA’s

Administrator (“Administrator”) must have approved the state’s program. 33 U.S.C. §

1342(a). Montana has elected to administer its own permit program – the MPDES

program – which is under the control of the DEQ. Mont. Code Ann. §§ 75-5-402, 75-

5-211; A.R.M. 17.30.101, 17.30.1201. Once delegated to a state, the state “stands in

the shoes” of EPA, and states are obligated to implement all of the CWA’s

requirements for the NPDES program. N. Cheyenne, ¶ 37.

   41.     The citizen suit provision of the CWA authorizes “any citizen” to

“commence a civil action on his own behalf” in federal district court against any

person who is alleged to be in violation of “an effluent standard or limitation” of the

Act. 33 U.S.C. § 1365(a).

                                CLAIM FOR RELIEF

   42.     Plaintiffs reallege and incorporate by reference all preceding paragraphs.

   43.     Defendants have violated and continue to violate section 301 of the Clean

Water Act, 33 U.S.C. § 1311(a), by discharging pollutants, including Nitrite + Nitrate

as N, chloride, calcium, fluoride, iron, magnesium, potassium, sodium and sulfate,

coliform, and other pollutants into the West Fork of the Gallatin River without an

NPDES permit.

                                      Complaint - 11
           Case 2:20-cv-00028-BMM Document 8 Filed 09/23/20 Page 12 of 13



                                 PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court grant the following

relief:

A.        Declare, hold, and adjudge that Defendants have violated and continue to

violate Section 301 of the Clean Water Act by discharging pollutants to navigable

waters without an NPDES permit.

B.        Enjoin Defendants from further discharging pollutants to the West Fork and

any other water of the United States except as expressly authorized by the CWA and

the limitations and conditions of an applicable NPDES Permit.

C.        Order interim pollution monitoring and mitigation measures until Defendants

comply with the CWA.

D.        Order Defendants to take actions to remediate environmental harm caused by

its unlawful discharges.

E.        Award Plaintiff its reasonable litigation costs and expenses, including attorney

and expert fees, incurred in bringing this action.

F.        Award such other relief as the Court may deem just and proper.

DATED this 23rd day of September, 2020.

Respectfully Submitted,

                                            /s/ John Meyer
                                            JOHN MEYER, MT Bar # 11206
                                            Cottonwood Environmental Law Center



                                         Complaint - 12
Case 2:20-cv-00028-BMM Document 8 Filed 09/23/20 Page 13 of 13



                            P.O. Box 412
                            Bozeman, MT 59771
                            (406) 546-0149
                            john@cottonwoodlaw.org

                            Counsel for Plaintiffs




                         Complaint - 13
